Detailed Action

EXAMINER’S AMENDMENT 

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Joseph Mehrle, Applicant’s Representative on 30 December 2021.

The application has been amended as follows:

This listing of claims will replace all prior versions, and listings, of claims in the application:

LISTING OF THE CLAIMS
 
	Please amend the claims as follows:
1.—13.	(Canceled)  

14.	(Previously Presented)  A method, comprising:
detecting at least two devices associated with individuals within geofenced areas; 	tracking the individuals engaged in actions associated with processes of an establishment from video feeds using first identifiers associated with the individuals and second identifiers associated with the actions;	monitoring transactions associated with a transaction system of the establishment based on transaction information provided by the transaction system;	correlating the actions and the transactions with process controls associated with the establishment based on the first identifiers, the second identifiers, and the process controls that are identified based on predefined types associated with the transaction information and the second identifiers;	logging the actions and the transactions in an audit log; 	flagging non-compliant actions associated with the actions or the transactions based on the process controls; and
processing at least one automated action associated with conditions defined in the process controls.

15.	(Original)  The method of claim 14 further comprising raising a security alert to a security system based on a type of non-compliant action associated with at least one of the non-compliant actions.



17.	(Original)  The method of claim 14 further comprising, determining that a remedial training is required for an offending individual based on a type of non-compliant action associated with at least one non-compliant action, and schedule the offending individual to take the remedial training.

18.	(Original)  The method of claim 14 further comprising, providing real-time assistance to an offending individual associated with at least one non-compliant action by engaging the offending individual in a natural language dialogue or by sending assistance instructions as a message to a device operated by the offending individual.

19.	(Previously Presented)  A system, comprising:	cameras configured to capture videos outside an establishment and inside the establishment;	a transaction system configured to process transaction of the establishment;	a server comprising a processor and a non-transitory computer-readable storage medium;	the non-transitory computer-readable storage medium comprising executable instructions representing an autonomous process controller;	the autonomous process controller when executed on the processor from the non-transitory computer-readable storage medium causing the processor to perform processing comprising:

tracking the individuals engaged in actions and behaviors during establishment processes through the videos provided by the cameras based on first identifiers associated with the individuals, second identifiers associated with the actions, and third identifiers associated with the behaviors;	monitoring transaction information associated with the transactions processed by the transaction system;	correlate the actions, behaviors, and transaction information of the transactions to the establishment processes based on process controls of the establishment based on the first identifiers, the second identifiers, the third identifiers, and the process controls that are identified based on predefined types associated with the transaction information, the second identifiers, and the third identifiers;	logging the actions, behaviors, transaction information, and establishment processes in an audit log;	identifying non-compliant actions, non-compliant behaviors, and non-compliant transaction information based on conditions met while evaluating the process controls, the establishment processes, the actions, the behaviors, and the transaction information;	providing real-time assistance to a particular individual based on a particular type of :non-compliant action, non-compliant behavior, or non-compliant transaction information associated with a first establishment process;	generating performance audit reviews of specific individuals from the audit log based on an event;	generating a video clip derived from the videos and a summary of the audit log for a second type of:

20.	(Original)  The system of claim 19, wherein the autonomous process controller when executed on the processor from the non-transitory computer-readable storage medium further causing the processor to perform additional processing comprising one or more of:	engaging the offending individual in a natural language voice dialogue to explain a specific non-compliant action or a specific non-compliant behavior performed by the offending individual relative to a specific establishment process;	engaging the offending individual in a second natural language voice dialogue to provide real-time assistance during a specific transaction associated with specific non-compliant transaction information.


Response to Amendment/Arguments/Interview

  The instant application has been previously indicated not statutory under 35 USC 101 due to January 2019 Revised Patent Eligibility Subject Matter guidance. Due to the below amendments, the claims are now allowable as reciting statutory subject matter and the rejection 
The second part deals with determining if the entirety of the claim is significantly more than the abstract idea itself.  Applicants’ process of:

“cameras configured to capture videos outside an establishment and inside the establishment;
a transaction system configured to process transaction of the establishment;
a server comprising a processor and a non-transitory computer-readable storage medium; the non-transitory computer-readable storage medium comprising executable instructions representing an autonomous process controller;
the autonomous process controller when executed on the processor from the non-transitory computer-readable storage medium causing the processor to perform processing; comprising:
detecting at least two devices associated with individuals within geofenced areas;
tracking the individuals engaged in actions and behaviors during establishment processes through the videos provided by the cameras based on first identifiers associated with the individuals, second identifiers associated with the actions, and third identifiers associated with the behaviors;
monitoring transaction information associated with the transactions processed by the transaction system;
correlate the actions, behaviors, and transaction information of the transactions to the establishment processes based on process controls of the establishment based on the first identifiers, the second identifiers, the third identifiers, and the process controls that are identified based on predefined types associated with the transaction information, the second identifiers, and the third identifiers;
logging the actions, behaviors, transaction information, and establishment processes in an audit log;
identifying non-compliant actions, non-compliant behaviors, and non-com pliant transaction Information based on the process controls, the establishment processes, the actions, the behaviors, and the transaction information;
providing real-time assistance to a particular individual based on a particular type of non-compliant action, non-compliant behavior, or non-compliant transaction information associated with a first establishment process;
generating performance audit reviews of specific individuals from the audit log based on an event;
generating a video clip derived from the videos and a summary of the audit log for a second type of: non-compliant action, non-compliant behavior, or non-compliant transaction information associated with a second establishment process and sending the video clip and the summary to an offending individual and a supervisor of the offending individual;
raising a security alert to a security-audit system based on a third type of: non-compliant action, non-compliant behavior, or non-compliant transaction information associated with a third establishment process” 

is significantly more than the judicial exception.

Regarding Step 2A (Prong 1):
The claims as a whole do not fall under any of the mathematical concepts, mental processes and/or certain methods of organizing human activity groupings per step 2A 

Regarding Step 2A (Prong 2) and Step 2B: 
Does the Claim Recite Additional Elements that integrate the judicial exception into a Practical Application? Assuming arguendo that the claims recite an abstract idea, Examiner notes that the claims now meaningfully integrate the abstract idea into a practical application and thus is significantly more. This additional elements of “detecting at least two devices associated with individuals within geofenced areas; tracking the individuals engaged in actions and behaviors during establishment processes through the videos provided by the cameras based on first identifiers associated with the individuals, second identifiers associated with the actions, and third identifiers associated with the behaviors; monitoring transaction information associated with the transactions processed by the transaction system;” (see MPEP § 2106.05 (e)) or the combination of additional elements in Claims 14-20 rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Moreover, the claims now provide limitations that are indicative of integration into a particular application by also improving the functioning of a computer or to any other technology or technical field (see MPEP §2106.05 (a)) by providing a technological improvement to the system.
These claims were found to be meaningful because they sufficiently limited the use of a method of organizing human activity to the practical application.   Therefore, Claims 14-20 meaningfully integrate the judicial exception into a practical application, and thus is significantly more than the judicial exception.

Conclusion

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623